Slip-Op. 02-64

             UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
FAG KUGELFISCHER GEORG SCHAFER AG,      :
FAG ITALIA S.p.A.,                      :
BARDEN CORPORATION (U.K.) LTD.,         :
FAG BEARINGS CORPORATION and            :
THE BARDEN CORPORATION,                 :
                                        :
               Plaintiffs,              :
                                        :
               v.                       :             Court No. 99-08-00465
                                        :
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
               Defendant-Intervenor.    :
________________________________________:



                                  JUDGMENT

     This Court, having received and reviewed the United States

Department   of    Commerce,    International    Trade    Administration’s

(“Commerce”) Final Results of Redetermination Pursuant to Court

Remand, FAG Kugelfischer Georg Schafer AG v. United States, 2001

Ct. Intl. Trade LEXIS 144, Slip Op. 01-131 (Nov. 15, 2001) (“Remand

Results”), response of FAG Kugelfischer Georg Schafer AG, FAG

Italia   S.p.A.,   Barden   Corporation      (U.K.)    Ltd.,   FAG   Bearings

Corporation and The Barden Corporation, comments and rebuttal

comments of The Torrington Company and Commerce’s response, holds

that Commerce duly complied with the Court’s remand order, and it
Court No. 99-08-00465                                      Page 2


is hereby


     ORDERED that the Remand Results filed by Commerce on April 1,

2002, are affirmed in their entirety; and it is further


     ORDERED that since all other issues have been decided, this

case is dismissed.




                                   ______________________________
                                        NICHOLAS TSOUCALAS
                                           SENIOR JUDGE


Dated:      July 12, 2002
            New York, New York